An unpub|ishJld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum'
` oF
NEvAoA

(o> 1947A ~  "“

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

TERRY DEWAYNE DIXON, No. 637 58
Appellant,

THE STATE OF NEVADA, - F L E 
Respondent. SEP 09 2013

ME'§RAC|E K.'L‘|RNDEMAN RT
ny D.EPUTY CLERK
ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying motion
to reconsider. Eighth Judicial District Court, Clark County; Jennifer P.
Togliatti, Judge.

Because no statute or court rule permits an appeal from an

order denying a motion for reconsideration, we lack jurisdiction. Phelps v.

State, 111 Nev. 1021, 1022-23, 900 P.Zd 344, 344-45 (1995); Castillo v.

State, 106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990). Accordingly, We
ORDER this appeal DISMISSED.

    

Dougls l

cc: Hon. Jennifer P. Togliatti, District Judge
Terry DeWayne Dixon
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk